Title: Dominick Barthe to Thomas Jefferson, 8 March 1811
From: Barthe, Dominick
To: Jefferson, Thomas


          
            Sir,
            Philadelphia March 8th 1811.
          
           I Have the Honour of forwarding to You per Mail, a Package intrusted to my care at St Petersburg by Mr Levett Harris. I had flattered myself with the prospect of getting here early in november last, but the Brig on board of which I was Supercargo having been detained by the British in coming out of the Sound and Sent to London; my return home has been delayed considerably, although vessel & cargo were restored without trial.
          I have the Honour to be Respectfully, 
          
            Sir, Your most Obedient Humble Servant
            
              
                Dck Barthe
              
              
                No 281 Market Street
              
            
          
        